Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 16} I concur with the judgment of the majority that pursuant to former R.C. 2947.23, 1953 H.B. No. 1, a judge has the authority to include in the sentence of any defendant a judgment for the costs of the prosecution. R.C. 2947.23 applies “[i]n all criminal cases, including violations of ordinances.” Nowhere in R.C. 2947.23 does the General Assembly set forth a collection procedure instituted by the clerk of courts.
{¶ 17} Unlike R.C. 2947.23, R.C. 2949.14 addresses only one category of defendants — nonindigent persons convicted of felonies. It does set forth a process by which the clerk “shall attempt to collect the costs from the person *585convicted.” The General Assembly specifically set forth a class of defendants— nonindigent felony offenders — for collection procedures. Its failure to include indigent felons within the clerk’s collection authority must be afforded meaning. Expressio unius est exclusio alterius.
David H. Bodiker, State Public Defender, and Stephen P. Hardwick, Assistant Public Defender, for appellant.
{¶ 18} The current version of R.C. 2947.23 leaves no doubt as to the intention of the General Assembly. R.C. 2947.23(A)(1)(a) calls for the defendant to pay the amount of judgment or to make timely payments. If the defendant does not pay, “the court may order the defendant to perform community service” to satisfy the debt. Collection procedures outlined in R.C. 2949.14 remain applicable only to nonindigent felony defendants. For indigent defendants or persons convicted of misdemeanors, community service has become an alternate means of collection under R.C. 2947.23(A)(1). Unpaid balances are to be paid in sweat.